IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 13-950V
                                          Filed: March 5, 2014

***********************************************
MERLE KAPLAN,                                 *
                                              *
                       Petitioner,            *           Conceded; SIRVA; Flu
        v.                                    *
                                              *
SECRETARY OF THE DEPARTMENT *
OF HEALTH AND HUMAN SERVICES, *
                                              *
                       Respondent.            *
***********************************************

                                    RULING ON ENTITLEMENT1

Gowen, Special Master:

        On December 3, 2013, Merle Kaplan [“petitioner”] filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.2 [the “Vaccine Act” or “Program”]. The petition alleges that petitioner
suffered from a shoulder injury related to vaccine administration [“SIRVA”] as a result of
a trivalent influenza [“flu”] vaccine she received on October 24, 2012. Petition at 4,
para. 18.

       On March 3, 2014, respondent filed her Rule 4(c) report [“Respondent’s Report”],
in which she concedes that petitioner is entitled to compensation in this case.
Respondent’s Report at 6. Specifically, respondent submits that, “DVIC has concluded
that petitioner’s alleged injury is consistent with a shoulder injury related to vaccine
administration (“SIRVA”) and that it was caused in fact by the flu vaccine she received
on October 24, 2012. Id.; See 42 U.S.C. §300aa-13(a)(1).



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post this ruling on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2006).
Respondent also agreed, based on petitioner’s medical records, that the statutory six
month sequel requirement has been satisfied. Respondent’s Report at 6. See also Pet.
Ex. 6 at 79; Pet Ex. 5 at 2-4.

       In view of respondent’s concession and the evidence before me, I find
entitlement to compensation based on an injury that was caused-in-fact by a covered
vaccine. 42 C.F.R. § 100.3(a)(XIV). A separate damages order will issue.


IT IS SO ORDERED.


                                        s/Thomas L. Gowen
                                        Thomas L. Gowen
                                        Special Master




                                          2